ORDER
PER CURIAM.
Plaintiffs Dennis and Kevin Kae Benda appeal from the trial court’s entry of summary judgment against them and in favor of defendants Brian and Linda Howde-shell. Plaintiffs’ petition alleged fraudulent and negligent misrepresentation by defendants in connection with the sale of a house. We have reviewed the briefs of the parties and the records on appeal. There is no genuine issue as to any material facts and the issue presented is solely one of law. No error of law appears, and the summary judgment was properly granted. An extended opinion here would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).